                                                                                                                              Exhibit
10.17

 

PURCHASE AND SALE CONTRACT

AND JOINT ESCROW INSTRUCTIONS

between

Avalon II MASSACHUSETTS Value I, L.P. 

SELLER

and

Residences at captain parker, llc

BUYER

 

Captain Parker Arms Apartments

Lexington, Massachusetts

 

as of August_27_, 2015

 



8457297.7

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

DESCRIPTION OF PROPERTY1

Property1 

Marks Excluded2 

SALE SUBJECT TO LEASES2 

PURCHASE PRICE AND PAYMENT2 

Purchase Price2 

Deposit3 

Purchase Price Adjustments3 

CONVEYANCE OF TITLE3 

Title Policy3 

Post Signing Title Objections4 

CLOSING4 

Escrow Instructions4 

Closing Date5 

Seller Deliveries5 

Buyer Deliveries6 

PROPERTY INSPECTION7 

Omitted7 

Property Inspection7 

CONDITIONS TO CLOSING8 

Buyer’s Conditions8 

DEFAULT8 

Seller Default8 

Buyer Default9 

Attorneys’ Fees.9 

DAMAGE OR DESTRUCTION; CONDEMNATION9 

Damage or Destruction9 

Condemnation10 

“AS-IS” SALE10 

Disclaimers10 

Release11 

Negotiated Provision11 

REPRESENTATIONS AND WARRANTIES11 

Knowledge Standard13 

Limitations13 

Representations and Warranties of Buyer13 

OPERATIONS13 

Operational Covenants13 

Operating Contracts14 

CLOSING ADJUSTMENTS AND COSTS15 

Adjustments and Pro-rated Items15 

True-Up16 

Closing Costs16 

Closing Statement17 

BROKER17 

Indemnity17 

Payment of Commission17 

MISCELLANEOUS PROVISIONS17 

Recording17 

Notice17 

Captions18 

Successors and Assigns18 

Governing Law19 

Multiple Counterparts19 

Entire Agreement19 

Post Closing Obligations19 

Waiver of Jury Trial19 

Additional Offers19 

Like-Kind Exchange20 

Time of the Essence20 

Attorneys’ Fees.20 

CONFIDENTIALITY20 

DUTIES AND RESPONSIBILITIES OF ESCROW AGENT20 

Application of Deposit20 

Dispute21 

Liability; Miscellaneous21 



EXHIBITS

Exhibit ADescription of Real Property

Exhibit BPersonal Property

Exhibit CLeases and Rent Roll

Exhibit DForm of Deed

Exhibit EForm of Bill of Sale

Exhibit FForm of Assignment and Assumption Agreement (re: Leases)

Exhibit GForm of Assignment and Assumption Agreement (re: Contracts)

Exhibit HForm of FIRPTA Affidavit

Exhibit IIntentionally Omitted

Exhibit JLitigation

Exhibit KTitle Commitment

Exhibit LMaintenance Covenant

 



i

8457297.7

--------------------------------------------------------------------------------

 



PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT AND JOINT ESCROW INSTRUMENTS (the “Contract”) is
made as of August__, 2015, by and between Avalon II Massachusetts Value I, L.P.,
a Delaware limited partnership (“Seller”), and Residences at Captain Parker,
LLC, a Massachusetts limited liability company (“Buyer”).

Seller owns certain land in the Town of Lexington, County of  Middlesex, and the
Commonwealth of Massachusetts, and the buildings and improvements thereon,
comprising a multifamily residential housing complex consisting of 94
multifamily apartment units, and commonly known as “Captain Parker Arms”.

Seller desires to sell and Buyer desires to purchase the Property (as
hereinafter defined) on the terms and subject to the conditions set forth
herein.

For the consideration hereinafter named, and for other good and valuable
consideration, receipt of which is acknowledged hereby, the parties do hereby
agree as follows:

ARTICLE 1. DESCRIPTION OF PROPERTY

1.1 Property

Seller agrees to sell and Buyer agrees to buy upon the terms and conditions
hereinafter set forth:

(i) Certain premises located in the Town of Lexington, County of Middlesex and
the Commonwealth of Massachusetts, commonly known as “Captain Parker Arms”, as
more particularly described in Exhibit A attached hereto and incorporated herein
by reference, together with all right, title and interest of Seller in and to
(x)  all rights, privileges, transferable easements, development rights,
covenants, tenements, hereditaments and appurtenances thereto, including,
without limitation, any easements, rights of way or other interests in, on, or
under any land, highway, alley, street or right of way abutting or adjoining
such premises, and (y) any walls, sidewalks, or land lying in the bed of any
street (opened or proposed) adjacent to or abutting or adjoining such premises
(collectively, the “Real Property”);

(ii) all buildings and other improvements located thereon (the “Improvements”,
and, together with the Real Property, the “Premises”);

(iii) all items of personal property owned by Seller and located on the Premises
or used in connection with the ownership or operation of the Premises, described
in Exhibit B attached hereto and incorporated herein by reference, including,
without implied limitation, whether or not listed on Exhibit B, all furniture,
fixtures, equipment, machines, apparatus, appliances, supplies and personal
property of every nature and description and all replacements thereof including
the Seller’s domain name www.captainparkerarms.com (collectively, the “Personal
Property”) but expressly excluding (a) items of personal property owned by
Seller and used in connection with the Property as part of Seller’s integrated
systems of ownership, management and/or operations of apartment projects, such
as, by way of example and without limitation, the computer software for the key
track system, all software related to the computer and phone systems, toll free
telephone numbers, other software, corporate licenses, and management and
financial reporting systems and software, (b) utility deposits, (c)
non-refundable resident fees received by Seller, and (d) lump sum payments
previously received under any contract or leases (but not including resident
leases);

1

8457297.7

--------------------------------------------------------------------------------

 



(iv) all of the Leases (as hereinafter defined), including Leases entered into
after the Effective Date as permitted by this Contract, and (to the extent
located at the Property only) all tenant files and book and records pertaining
to the Premises (but excluding any confidential or proprietary materials); and

(v) to the extent assignable and within Seller’s possession or control only, all
intangible property used or useful in connection with the foregoing, including,
without limitation, all contract rights, plans, specifications, drawings and
prints relating to the construction of the Improvements, guarantees, licenses,
permits and warranties and the domain name used in connection with the Premises,
but excluding any engineering (such as structural, mechanical, environmental and
geotechnical) reports or studies of any kind (collectively, the “Intangible
Property”). 

All items referred to in clauses (i), (ii), (iii), (iv), and (v) are herein
sometimes collectively referred to as the “Property”. 

1.2 Marks Excluded

In connection with the ownership, management and operation of the Property and
other properties owned and/or managed by Seller, Seller has used and may
continue to use the tradenames, trademarks and service marks “Archstone”, “AVA”,
“Avalon”, “Avalon on”, Avalon at”, “Avalon by the”, “Avalon on the”, “Avalon at
the”, “AvalonBay”, “Avalon Communities”, “a Avalon”, “D’Tails”, “eaves”, “eaves
by Avalon”, fleur de lis, “Great Apartments. Great Service. Guaranteed”,
“Leaders in Urban Living”, “Live Awesome”, “Live Up”, “Seal of Service”, “Time
Well Spent” and “Where We Want, We Live” (collectively, the
“Marks”).  Notwithstanding anything herein express or implied to the contrary,
Buyer acknowledges that it has no interest in and is not acquiring any right to
the Marks and agrees and acknowledges that the Marks are trademarks and service
marks owned by Seller and that the Marks are and will continue to be the sole
property of Seller.  Included in the intangible property to be conveyed to Buyer
pursuant to Section 1.1(v) shall be Seller’s right, if any (and then only to the
extent assignable by Seller) to the name “Captain Parker Arms” as it relates
solely to the use in connection with the Property and such name shall not be
deemed part of the Marks.  Following the Closing, Buyer shall have no rights to
use or display any of the Marks for any purpose whatsoever.  Within sixty (60)
days after the Closing, Buyer will remove any and all signs, materials,
documents, inventory, amenities, supplies or other matter containing the
Marks.  Buyer agrees that it shall not challenge or contest in any way (i)
Seller’s registration or application for registration of the Marks with the U.S.
Patent & Trademark Office, or with any other trademark office; (ii) the validity
of the Marks; (iii) Seller’s exclusive worldwide ownership of the Marks; or (iv)
Seller’s right to grant to others licenses to use the Marks.  The provisions of
this Section 1.2 shall survive the Closing and the delivery of the Deed. 

ARTICLE 2. SALE SUBJECT TO LEASES

Subject to the provisions of Article 4 hereof, the Premises will be conveyed
subject to certain leases (hereinafter called the “Leases”) described in Exhibit
C attached hereto and incorporated herein by reference, or as hereafter added
pursuant to the provisions of Article 12 hereof.

ARTICLE 3. PURCHASE PRICE AND PAYMENT

3.1 Purchase Price

The total purchase price (the “Purchase Price”) for the Property is Thirty One
Million Six Hundred Thousand and 00/100 Dollars ($31,600,000.00) which, subject
to Sections 3.2 and 3.3, shall be payable to Seller through Escrow (as
hereinafter defined), at the Closing (as hereinafter defined), in

2

8457297.7

--------------------------------------------------------------------------------

 



lawful currency of the United States of America in immediately available funds
by wire transfer to an account designated to Escrow Agent by Seller.  Seller and
Buyer expressly acknowledge and agree that no portion of the Purchase Price is
allocated to the Personal Property or to the Intangible Property. 

3.2 Deposit

Within two (2) business days following the execution of this Contract and the
opening of an escrow in connection herewith (the “Escrow”) with Escrow Agent
at Commonwealth Land/Chicago Title, 265 Franklin Street, 8th Floor, Boston, MA
02110,  Attention: Philip Tanner (the “Escrow Agent”), as security for Buyer’s
performance hereunder, Buyer shall make an initial deposit (the “Deposit”) of
One Million and 00/100 Dollars ($1,000,000.00) with Escrow Agent to be held and
disbursed by Escrow Agent according to the terms of this Contract.  The account
will be opened in the name of Escrow Agent for the benefit of Buyer who warrants
and represents to Escrow Agent that Buyer’s Employee Identification Number is
47-4809875.  Upon payment, the Deposit shall be the property of Seller and shall
be non-refundable except as expressly provided in this Contract.  The Deposit
shall be applied in reduction of the Purchase Price payable at the Closing. 

 

3.3 Purchase Price Adjustments

The payment on account of the Purchase Price required to be deposited by Buyer
into Escrow and paid to Seller at the Closing shall be increased or decreased,
as the case may be, to account for all items to be apportioned or prorated
pursuant to this Contract.

ARTICLE 4. CONVEYANCE OF TITLE

4.1 Title Policy

At Closing, Seller shall convey and transfer to Buyer such fee simple marketable
title to the Premises as will enable the Title Company (as hereinafter defined)
to issue to Buyer an Owner’s Policy of Title Insurance (ALTA Form 2006) (the
“Title Policy”) covering the Premises, in the full amount of the Purchase Price
(subject only to the Permitted Exceptions).  Notwithstanding anything contained
herein to the contrary, the Premises shall be conveyed subject to the following
matters, which shall be deemed to be Permitted Exceptions:

(a) the rights of tenants, as tenants only, under the Leases and any new Leases
entered into between the date hereof and Closing in accordance with the terms of
this Contract;

(b) the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the date of Closing, subject to adjustment as herein provided;

(c) local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and

(d) those matters which are listed as exceptions or exclusions from coverage
under that certain Commitment for Title Insurance issued by First American Title
Insurance Company (“Escrow Agent” or “Title Company”), with an effective date of
July 10, 2015, a copy of which is attached as Exhibit K hereto; provided,
however, that at Closing, Seller will be obligated to discharge the mortgage
financing referenced in Item 4 of Schedule B-1 of said title commitment in
accordance with customary Massachusetts practice .



3

8457297.7

--------------------------------------------------------------------------------

 



(e)those matters or state of facts which are shown on the ALTA survey of the
Property prepared by Precision Land Surveying, Inc. dated as of June 9, 2015, a
copy of which has been provided to Buyer.

4.2 Post Signing Title Objections

Buyer may prior to Closing, notify Seller in writing of any objection to title
(excluding objections to title which are or are deemed to be Permitted
Exceptions) arising after the date hereof (hereinafter “New Title Matters”).  In
the event Buyer shall so notify Seller of any objection(s) to any New Title
Matter, Seller shall have the right, but not the obligation, to cure such
objection(s), other than any defects, objections or exceptions which comprise
mortgages or liens voluntarily created by or on behalf of Seller, and, to a
maximum of $50,000 in the aggregate, involuntary liens over a liquidated sum
which can be satisfied by payment of a liquidated amount, which Seller agrees
that it shall be obligated to either pay, discharge or comply with at or before
the Closing or make arrangement with the Title Company to insure (at normal
rates) without such objection as an exception in Buyer’s Title Policy.  In the
event there are any objections for any New Title Matter which Seller is not
obligated to either pay, discharge, comply or otherwise cure at or before the
Closing, then within three (3) business days after receipt of Buyer’s notice of
objection(s), Seller shall notify Buyer in writing whether Seller elects to
attempt to cure such objection(s).  Failure of Seller to give such notice shall
be deemed an election by Seller not to cure such objection(s).  If Seller elects
to attempt to cure any such matter, Seller shall use reasonable efforts to cure
such objections.  If Seller elects not to cure any objection(s) specified in
Buyer’s notice which Seller is not required hereby to either pay, discharge,
comply or otherwise cure, or if Seller is unable to effect a cure prior to the
Closing, Buyer shall have the following options to be given by written notice
within three (3) business days of Seller’s notice or deemed election:  (i) to
accept a conveyance of the Property subject to the Permitted Exceptions,
specifically including any New Title Matter objected to by Buyer which Seller is
unwilling or unable to cure (which such matter(s) shall thereafter be deemed to
be a Permitted Exception), without reduction of the Purchase Price, or (ii) to
terminate this Contract by sending written notice thereof to Seller, and upon
delivery of such notice of termination, this Contract shall terminate, the
Deposit shall returned to Buyer, and thereafter neither party hereto shall have
any further rights, obligations or liabilities hereunder except for the
Surviving Obligations, as hereinafter defined.

4.3The Buyer is a publicly traded entity and is required to provide the SEC with
information regarding the acquisition prior to closing which will disclose the
fact of the Purchase and Sale Agreement with Seller, the property address, and
purchase price.  Seller agrees to cooperate with Buyer at no cost to Seller in
connection with this filing.

ARTICLE 5. CLOSING

5.1 Escrow Instructions

Upon mutual execution of this Contract, Buyer and Seller shall deposit an
executed counterpart of this Contract with Escrow Agent and this Contract shall
serve as instructions to Escrow Agent for consummation of the purchase and sale
contemplated hereby.  Seller and Buyer shall execute such supplemental escrow
instructions as may be appropriate to enable Escrow Agent to comply with the
terms of this Contract, provided such supplemental escrow instructions are not
in conflict with this Contract as it may be amended in writing from time to
time.  In the event of any conflict between the provisions of this Contract and
any supplementary escrow instructions signed by Buyer and Seller, the terms of
this Contract shall control.

4

8457297.7

--------------------------------------------------------------------------------

 



5.2 Closing Date

The closing of the transactions contemplated hereunder (the “Closing”) shall
take place through escrow on September 18, 2015 (the “Closing Date”).   Time is
of the essence.  In the event the Closing does not occur on or before the
Closing Date, Escrow Agent shall, unless it is notified by both parties to the
contrary within five (5) days after the Closing Date, and subject to the
provisions of Sections 3.2 and 8.2 below, return to the depositor thereof items
which were deposited under Section 5.3 or Section 5.4.  Any such return shall
not, however, relieve Buyer or Seller of any liability it may have for its or
his wrongful failure to consummate the Closing. 

5.3 Seller Deliveries

At or before the Closing, Seller shall deliver to Escrow Agent or Buyer (as
applicable) the following documents in the forms attached hereto or otherwise
reasonably satisfactory in form and substance to Seller and Buyer and their
counsel, properly executed and acknowledged as required:

(i) An original deed (the “Deed”) in the form of Exhibit D attached hereto and
incorporated herein by reference;

(ii) Four (4) duly executed counterparts of an original Bill of Sale in the form
of Exhibit E attached hereto and incorporated herein by reference;

(iii) Four (4) duly executed counterparts of an original of an Assignment and
Assumption Agreement relating to the Leases and security deposits, key deposits,
last month’s rent and accrued interest thereon to the extent required by the
Lease or applicable law but excluding any of such deposits which are
non-refundable (collectively, the “Security Deposits”) in the form attached
hereto as Exhibit F and incorporated herein by reference (the “Lease
Assignment”);

(iv) Originals of all Leases, any renewals thereof and all amendments thereto,
and copies of Lease records, service contracts, guarantees, licenses, permits,
warranties and all other non-confidential and nonproprietary books, records and
files, maintained by Seller or Seller’s property manager relating to the
construction, leasing, operation and maintenance of the Property, to the extent
in Seller’s possession or control and located at the Premises (excluding
Seller’s corporate records);

(v) Four (4) duly executed counterparts of an original of an Assignment and
Assumption Agreement in the form attached hereto as Exhibit G and incorporated
herein by reference relating to the Intangible Property and Operating Contracts,
as hereinafter defined (the “Contract Assignment”);

(vi) To the extent not previously delivered originals or copies of all
certificates of occupancy in Seller’s possession or control for all of the
Improvements that form a part of the Property and all tenant occupied space
included within such buildings;

(vii) Four (4) duly executed counterparts of an original certification of non
foreign status in the form attached hereto as Exhibit H and incorporated herein
by reference;

(viii) Evidence satisfactory to the Title Company that all necessary approvals
and/or consents by the directors of Seller have been delivered and such other
evidence satisfactory to the Title Company of Seller’s authority and the
authority of the signatory on behalf of Seller to convey the Premises pursuant
to this Contract;

5

8457297.7

--------------------------------------------------------------------------------

 



(ix) Originals or a copy of all as built plans and specifications, architectural
and engineering drawings, utilities layout plans, topographical plans and the
like for the Improvements (if in Seller’s possession or control if not delivered
at the Premises);

(x) All Security Deposits, together with accrued interest thereon if payable
under the Leases or pursuant to applicable law;

(xi) Affidavits sufficient for the Title Company to delete any exceptions for
parties in possession (other than tenants under the Leases, as tenants only) and
mechanics’ or materialmen’s liens from the Title Policy;

(xii) A Rent Roll certified as true and correct in all material respects as of
five days before the Closing Date which certification shall be subject to the
qualifications and limitations set forth in Section 11.3;

(xiii) A signed copy of a closing statement setting forth the Purchase Price,
the closing adjustments and prorations and the application thereof at the
Closing (the “Closing Statement”);

(xiv) Four (4) duly executed counterparts of a certification by Seller that all
representations and warranties made by Seller in this Contract are true and
correct in all material respects on the date of Closing;

(xv) A copy of a standard tenant notification letter in a form to be drafted by
Buyer and reasonably satisfactory to Seller and as required by law; and

(xvi) Such other documents as are reasonably necessary to consummate the
transactions herein contemplated in accordance with the terms of the Contract,
provided that in no event shall Seller be required to deliver any item which
increases its liabilities or obligations after the Closing.

5.4 Buyer Deliveries

At or before the Closing, Buyer shall deliver, or cause to be delivered, to
Escrow Agent or Seller the following payment and documents, in the forms
attached hereto or otherwise reasonably satisfactory in form and substance to
Seller and Buyer and their counsel, properly executed and acknowledged as
required:

(i) The Purchase Price, with a credit in the amount of the Deposit, as adjusted
in accordance with Section 3.3 hereof;

(ii) Four (4) duly executed counterparts of an original of the Lease Assignment;

(iii) Four (4) duly executed counterparts of an original of the Contract
Assignment;

(iv) A signed copy of the Closing Statement; and

(v) Such other documents as are reasonably necessary to consummate the
transactions herein contemplated in accordance with the terms of the Contract,
provided that in no event shall Buyer be required to deliver any item which
increases his liabilities or obligations after the Closing.

6

8457297.7

--------------------------------------------------------------------------------

 



ARTICLE 6. PROPERTY INSPECTION

6.1 Omitted

6.2 Property Inspection

(a) Seller shall make the Property available at reasonable times (but in no
event during weekends, holidays or after Close of Business) to Buyer and his
agents, consultants, representatives, lenders, investors, and engineers for such
inspections and tests as Buyer deems appropriate, including for Buyer’s
engineering inspection(s), hazardous materials inspections, site evaluations,
and such other inspections and tests as Buyer deems appropriate.  Buyer shall
give Seller at least twenty-four (24) hours’ prior notice of any visit or tests
describing who will visit and the nature of such visit and/or tests.  Seller
shall be entitled to have a representative present during any visits or
tests.  Other than for the purpose of routine review of public records and other
customary requests made in connection with Buyer’s inspection of the Property
(but in no event shall such requests involve any inspection of the Property by
any governmental official), the Buyer Parties (as defined below) may not meet
with any governmental authority regarding the Property without Seller’s prior
written consent; which consent shall not be unreasonably withheld, conditioned
or delayed.  If Seller’s consent is obtained by Buyer, Buyer shall provide to
Seller at least two (2) business days prior written notice of the intended
contact and shall permit Seller to have a representative present when Buyer has
such contact with any governmental official or representative.  No invasive
tests (including, without limitation, tests for mold, soils and water samples
and soils borings) shall be conducted without Seller’s consent, which consent
may be withheld in Seller’s sole discretion, and all investigations shall be
subject to the rights of tenants and shall be done in a manner which minimizes
disruption to tenants.  Buyer shall not (i) unreasonably disturb the tenants or
unreasonably interfere with their use of the Property pursuant to their
respective leases; (ii) unreasonably interfere with the operation and
maintenance of the Property; (iii) damage any part of the Property or any
personal property owned or held by any tenant or any third party; (iv) injure or
otherwise cause bodily harm to any person; or (v) permit any liens to attach to
the Property by reason of the exercise of his rights hereunder.

(b) To the fullest extent permitted by law, Buyer hereby indemnifies and holds
Seller and Seller’s agents and representatives harmless from, all claims,
liabilities, liens, damages, losses, costs, expenses, including reasonable
attorneys’ fees (collectively, “Claims”) to the extent arising out of (i) any
entry onto the Property, or any inspections performed, by Buyer or any of his
employees, agents, representatives or contractors (“Buyer Parties”), or (ii) a
breach of this Contract by Buyer.  Buyer shall not have any liability to Seller
under the foregoing indemnity or otherwise for any Claim that arises out of (i)
the mere discovery of a pre-existing condition on the Property by the Buyer
Parties that is not exacerbated by the Buyer Parties and (ii) the gross
negligence or willful misconduct of Seller or Seller’s agents or
representatives.

(c) Buyer waives and releases any Claims against Seller or Seller’s affiliates,
subsidiaries, successors, assigns, agents and representatives for property
damages or bodily injury to the Buyer Parties arising out of the exercise of the
rights under this Contract other than claims which arise from the gross
negligence or willful misconduct of Seller or Seller’s affiliates, subsidiaries,
successors, assigns, agents or representatives.

(d) Buyer and his contractors shall each provide Seller with evidence of
$2,000,000 commercial general liability insurance, naming Seller and AvalonBay
Communities, Inc. as additional insureds, prior to entering the Premises, and
such other insurance coverage as may reasonably be required by Seller.  Buyer
shall (i) promptly repair any damage to the Property and restore any areas
disturbed

7

8457297.7

--------------------------------------------------------------------------------

 



resulting directly or indirectly from any inspections substantially to their
condition existing immediately prior to the performance of such inspections and
(ii) comply with all applicable laws.

(e)It is expressly understood and agreed that, notwithstanding Seller making the
Property and certain information related thereto available for Buyer’s
inspection and investigation as set forth in this Article 6, Buyer’s obligation
to close on his acquisition of the Property is without any contingency
whatsoever with respect to  the condition or repair of the Property or the
value, expense of operation, or income potential thereof, or as to any other
fact or condition which has or might affect the Property or the condition,
repair, value, expense of operation or income potential of the Property or any
portion thereof.

(f)The provisions of this Section 6.2 shall survive the termination of this
Contract.

ARTICLE 7. CONDITIONS TO CLOSING

7.1 Buyer’s Conditions

Without limiting any other conditions to Buyer’s obligations to close set forth
in this Contract, the obligations of Buyer under this Contract are subject to
the satisfaction at the time of  Closing of each of the following conditions
(any of which may be waived in whole or in part by Buyer at or prior to
Closing):

(i) All of the representations by Seller set forth in this Contract or any
Exhibit attached hereto shall be true and correct in all material respects,
provided that change to any representation or warranty based on any
modifications to the Rent Roll or any other action of Seller which is permitted
by this Contract shall not constitute a condition of Closing; and

(ii) Seller shall have performed, observed, and complied in all material
respects with all covenants and agreements required by this Contract to be
performed by Seller at or prior to Closing.

If any condition set forth in this Section 7.1 is not met, Buyer may (x) waive
any of the foregoing conditions and proceed to Closing on the Closing Date with
no offset or deduction from the Purchase Price, (y) terminate this Contract and
receive a return of the Deposit from Escrow Agent, or (z) if such failure
constitutes a default by Seller as specified in Section 8.1, Buyer shall have
the remedies set forth in said Section 8.1.

ARTICLE 8. DEFAULT

8.1 Seller Default

If Seller fails to fulfill any of its obligations hereunder or if there is a
willful and material breach by Seller of any of its representations and
warranties hereunder prior to the Closing, and such failure or breach continues
for thirty (30) days after written notice from Buyer to Seller (other than
Seller’s obligations to deliver the documents set forth in Section 5.3 as to
which no notice or cure period shall apply), Buyer shall have any one of the
following rights and remedies:

(i) Buyer shall have the right to terminate this Contract by notice to Seller,
in which event the Deposit together with interest thereon shall be paid to
Buyer, and all obligations of the parties under this Contract shall terminate
except for Buyer’s Surviving Obligations; or

8

8457297.7

--------------------------------------------------------------------------------

 



(ii) Buyer shall have the right to waive the breach or default and proceed to
Closing in accordance with the provisions of this Contract without reduction of
the Purchase Price; or

(iii) Buyer may seek specific performance for Seller’s failure to execute and
deliver the documents necessary to convey the Property to Buyer.  If the remedy
of specific performance is not available, Buyer shall be entitled to its third
party costs and expenses incurred in connection with this Agreement up to the
maximum amount of $500,000.00.

8.2 Buyer Default

IF THE SALE OF THE PROPERTY IS NOT CONSUMMATED BECAUSE OF A DEFAULT UNDER THIS
CONTRACT ON THE PART OF THE BUYER, BUYER AND SELLER AGREE THAT IT WOULD BE
EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE THE AMOUNT AND EXTENT OF
DETRIMENT TO SELLER.  BUYER AND SELLER THEREFORE AGREE THAT BUYER’S DEPOSIT PLUS
ACCRUED INTEREST THEREON IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES AND THAT
SELLER SHALL BE ENTITLED TO SAID SUM AS LIQUIDATED DAMAGES, WHICH SHALL BE
SELLER’S SOLE AND EXCLUSIVE REMEDY, EITHER AT LAW OR IN EQUITY, AS A RESULT OF
SUCH DEFAULT.  IN SUCH EVENT, THE SELLER SHALL RETAIN THE DEPOSIT.  TO SIGNIFY
THEIR AWARENESS AND AGREEMENT TO BE BOUND BY THE TERMS AND PROVISIONS OF THIS
SECTION, BUYER AND SELLER HAVE SEPARATELY INITIALED THIS
SECTION.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 8.2 SHALL LIMIT
ANY RECOVERY BY SELLER UNDER ANY INDEMNITIES MADE BY BUYER HEREIN OR SELLER’S
RIGHTS TO ANY ATTORNEYS’ FEES OR COSTS RECOVERABLE BY SELLER HEREUNDER.

SELLER’S INITIALS:  _____BUYER’S INITIALS:  ______


8.3 Attorneys’ Fees.

Nothing in this Article 8 shall limit any recovery by either party of its or his
attorneys’ fees if it prevails in any litigation or claim brought against the
other party relating to performance under this Contract in accordance with
Section 15.13 below.

ARTICLE 9. DAMAGE OR DESTRUCTION; CONDEMNATION

9.1 Damage or Destruction

(a) In the event of partial damage or destruction of the Property of a type
which can, under the circumstances, be expected in the reasonable judgment of
Seller and Buyer to be restored or repaired at a cost of $1,000,000 or less,
then, this Contract shall be consummated on the Closing Date at the Purchase
Price, and unless such damage has been repaired by Seller prior to Closing to
substantially the same condition that existed immediately prior to such damage
or destruction, Seller shall assign to Buyer the physical damage proceeds and
claims of any insurance policies to which Seller is entitled to receive, less
any amounts expended by Seller for partial restoration and with a credit to
Buyer for the amount of any deductible or self-insured retention.

(b) In the event that the Property shall have been damaged by fire or casualty,
the cost of repair or restoration of which would, in the reasonable judgment of
Seller and Buyer, exceed the sum of $1,000,000, then unless, prior to the
Closing, Seller has previously repaired or restored the Property to its former
condition that existed immediately prior to such fire or casualty (which Seller
may

9

8457297.7

--------------------------------------------------------------------------------

 



elect to do in its sole discretion), at Buyer’s election, Seller shall either
(a) pay over or assign to Buyer, on delivery of the Deed all physical damage
proceeds and claims of any insurance policies to which Seller is entitled to
receive, less any amounts reasonably expended by Seller for partial restoration,
with a credit to Buyer for the sum of (x) the amount of any deductible or
self-insured retention plus (y) the amount of the cost to repair or restore the
physical damage in an amount agreed to by Buyer and Seller, less any amounts
expended by Seller for partial restoration and in no event exceeding $1,000,000
in the aggregate, or (b) direct Escrow Agent to return the Deposit to Buyer in
which case, except for the Surviving Obligations, all other obligations of the
parties hereto shall cease and this Contract shall terminate and be without
further recourse or remedy to the parties hereto.

(c) In the event of damage or destruction to the Property caused by an uninsured
casualty, and if Seller, at its sole election, does not credit Buyer with the
amount necessary to fully restore the Property, Buyer, by written notice to
Seller, may terminate this Contract.  In such event, the Deposit shall be
returned to Buyer and except for the Surviving Obligations, all other
obligations of the parties hereto shall cease and this Contract shall terminate
and be without further recourse or remedy to the parties hereto.

9.2 Condemnation

If, prior to the Closing, any portion of the Property is taken under power of
eminent domain, Buyer may elect to terminate this Contract by giving written
notice of his election to Seller within fourteen (14) days after receiving
notice of such destruction or taking.  In such event the Deposit shall be
returned to Buyer and except for the Surviving Obligations, all other
obligations of the parties hereto shall cease and this Contract shall terminate
and be without further recourse or remedy to the parties hereto.  If Buyer does
not give such written notice within such fourteen (14) day period, this Contract
shall be consummated on the Closing Date at the Purchase Price, and Seller will
assign to Buyer Seller’s portion of any condemnation award, in both cases, up to
the amount of the Purchase Price.

ARTICLE 10.  “AS-IS” SALE

10.1 Disclaimers

Except as set forth in this Contract, the Property is being acquired by Buyer in
an “AS IS” “WHERE IS” condition and “WITH ALL FAULTS” existing as of the Closing
Date.  Buyer acknowledges that it will be acquiring the Property on the basis of
his own investigations.  Except as expressly set forth in this Contract, no
representations or warranties have been made or are made and no responsibility
has been or is assumed by Seller or by any officer, person, firm, agent or
representative acting or purporting to act on behalf of the Seller as to
condition or repair of the Property or the value, expense of operation, or
income potential thereof, the reliability of any information furnished to Buyer
or as to any other fact or condition which has or might affect the Property or
the condition, repair, value, expense of operation or income potential of the
Property or any portion thereof.  The parties agree that all understandings and
agreements heretofore made between them or their respective agents or
representatives are merged in this Contract and the Exhibits hereto annexed,
which alone fully and completely express their agreement, and that this Contract
has been entered into after full investigation, or with the parties satisfied
with the opportunity afforded for investigation, neither party relying upon any
statement or representation by the other unless such statement or representation
is specifically embodied in this Contract or the Exhibits annexed hereto.  Buyer
acknowledges that Seller has required Buyer to inspect fully the Property and
investigate all matters relevant thereto, and to rely solely upon the results of
Buyer’s own inspections or other information obtained or otherwise available to
Buyer, provided that the foregoing shall not diminish Buyer’s rights with
respect to any representations or warranties expressly made by Seller in this
Contract.

10

8457297.7

--------------------------------------------------------------------------------

 



10.2 Release

Except with respect to a breach of any representation or warranty expressly made
by Seller in this Contract, Buyer hereby expressly releases the Seller Group
(hereinafter defined) from any and all claims, losses, proceedings, damages,
causes of action, liability, costs or expenses (including attorneys’ fees)
arising from, in connection with or caused by (a) Buyer’s reliance upon any of
the Property Information or statements, representations or assertions contained
therein, (b) inaccuracy, incompleteness or unreliability of any of the Property
Information.  Except with respect to a breach by Seller of any representation or
warranty expressly contained herein, Buyer hereby waives, releases and forever
discharges Seller, any shareholder, officer, director, employee, agent or person
acting on behalf of Seller and any affiliate of Seller (the “Seller Group”) of
and from any and all claims, actions, causes of action, demands, rights,
damages, liabilities and costs whatsoever, direct or indirect, known or unknown,
which Buyer now has or which may arise in the future, against any of the Seller
Group related in any way to the Property.  Except with respect to a breach of
any representation or warranty expressly made by Seller in this Contract, Buyer
hereby agrees not to assert any claim for contribution, cost, recovery or
otherwise against the Seller Group relating directly or indirectly to the
physical condition of the Property including, without limitation, the existence
of oil, lead paint, lead, radon, asbestos, mold, or hazardous materials or
substances on, or the environmental condition of, the Property, whether known or
unknown. 

10.3 Negotiated Provision

Buyer realizes, agrees and acknowledges that factual matters now unknown to
Buyer may have given or hereafter give rise to claims which are presently
unknown, unanticipated and unsuspected, and the release provided in this Article
10 has been negotiated and agreed upon in light of that realization.
Notwithstanding the foregoing, nothing in this Agreement shall be deemed to be a
release of any liability Seller may have to third parties arising prior to the
Closing Date.  This Article 10 shall survive the Closing and delivery of the
Deed.

TO SIGNIFY THEIR AWARENESS AND AGREEMENT TO BE BOUND BY THE TERMS AND PROVISIONS
OF THIS ARTICLE 10, BUYER AND SELLER HAVE SEPARATELY INITIALED BELOW.

SELLER INITIALS:  _____BUYER’S INITIALS:  ______

ARTICLE 11. REPRESENTATIONS AND WARRANTIES

11.1Representations and Warranties of Seller

In order to induce Buyer to enter into this Contract and to consummate the
purchase of the Property, Seller hereby represents and warrants to Buyer as of
the date of this Contract and as of the Closing Date (updated to reflect the
then state of facts) as follows:

(a) Seller is a limited partnership duly and validly organized and existing and
governed by the laws of Delaware and qualified to do business in the
State.  This Contract and all documents that are to be executed by Seller and
delivered to Buyer at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Seller, and all consents required under
Seller’s organizational documents or by law have been or will have been
obtained.

(b) To Seller’s actual knowledge Exhibit C hereto (the “Rent Roll”) is, in all
material respects, a true, complete and correct listing of all Leases in effect
as of a date not earlier than thirty (30) days preceding the date of this
Contract at the Property. 

11

8457297.7

--------------------------------------------------------------------------------

 



(c) Seller has made available to Buyer true and complete copies of the Leases,
and all extensions, renewals and amendments thereto.

(d) To Seller’s actual knowledge, except as set forth in the Rent Roll, the
rents set forth in the Leases are being collected on a current basis and no
tenant has paid rent more than one (1) month in advance. 

(e) Except for those contracts set forth in Exhibit I attached hereto and
incorporated herein by reference (the “Assumed Contracts”), there are no
management, service, supply and maintenance agreements, equipment leases, or
other contracts and agreements with respect to or affecting the Property as of
the date of this Contract which will be binding on Buyer from and after the
Closing. 

(f) To Seller’s actual knowledge and except as set forth in any reports
delivered by Seller to Buyer, Seller has not received any written notice from
governmental authorities advising Seller of any violation of any law or
regulation applicable to the Property which has not been cured, including,
without limitation, any applicable laws or regulations relating to zoning,
building code or the presence, now or in the past, on, under or affecting the
Property of asbestos, mold, lead, radon or hazardous material, waste or
substances in violation of applicable law, which remains uncured.  As used in
this Contract, hazardous material, waste or substances means material, waste or
substances which pose a serious hazard to human health and the use, generation,
processing, storage, release, discharge and presence thereof is regulated by the
State or the United States of America. 

(g) Except as set forth in Exhibit J attached hereto and incorporated herein by
reference, to the Seller’s actual knowledge, there is not now pending nor has
there been threatened in writing, any action, suit or proceeding against or
affecting Seller or the Property before or by any federal or state court,
commission, regulatory body, administrative agency or other governmental body,
domestic or foreign, wherein an unfavorable ruling, decision or finding, upon
consummation of the sale contemplated hereby to Buyer or otherwise, may
reasonably be expected to have a material adverse effect on the business or
prospects of or on the condition or operations of the Property, or would
interfere with Seller's ability to consummate the transactions by this Contract.

(h) Seller is not a “foreign person” as defined by the Internal Revenue Code
(“IRC”), Section 1445.  Seller will execute and deliver to Buyer at Closing an
affidavit or certification in compliance with IRC Section 1445.

(i) Seller is in compliance with the requirements of Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 23, 2001) (the “Order”) and other similar requirements
contained in the rules and regulations of the Office of Foreign Assets Control,
Department of the Treasury (“OFAC”) and in any enabling legislation or other
Executive Orders or regulations in respect thereof (the Order and such other
rules, regulations, legislation, or orders are collectively called the
“Orders”).

(j) Seller has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Seller.

(k) Seller has not granted to any third-party other than Buyer any right or
option to purchase the Property (or any portion thereof Property).  Seller has
not transferred nor agreed to transfer any development or air rights pertaining
to the Property. 

(l) Seller is not a party to any union contracts, collective bargaining
agreements, labor agreements or employee benefit plans with respect to the use
or operation of the Property.

12

8457297.7

--------------------------------------------------------------------------------

 



11.4 Knowledge Standard

Any representations and warranties made to the actual knowledge of Seller shall
be deemed to be the current, conscious knowledge of Pat Gniadek, the Senior Vice
President for Investments, and Sarah Mathewson, the Senior Vice President for
Operations for the region in which the Property is located, without imputation
of knowledge or duty of any investigation or inquiry.

11.5 Limitations

Seller shall not be liable to Buyer for any representation or warranty which is
untrue at the time of Closing and with respect to which Buyer had actual
knowledge thereof at that time; provided, however, if Buyer obtains knowledge of
any matters between the date hereof and the Closing, which matters cause
Seller’s representations and warranties not to be true and correct in any
material respect,  Buyer may (x) terminate this Contract and receive a return of
the Deposit from Escrow Agent, or (y) if such untrue statement is a result of a
willful and material breach by Seller, Buyer shall have the right to exercise
the remedy set forth in clause (i) of Section 8.1.  Furthermore, any claim for a
breach of representation and warranty by Seller must be commenced within six (6)
months after Closing.  No single claim may be brought against Seller unless the
amount of the claims exceeds Fifty Thousand Dollars ($50,000), and Seller’s
liability for all claims, in the aggregate, shall be capped at Five Hundred
Thousand Dollars ($500,000), which sum shall be Seller’s sole liability.  The
provisions of this Section 11.3 shall survive the Closing.

11.6 Representations and Warranties of Buyer

Buyer hereby represents and warrants to Seller as of the date hereof and as of
the Closing Date as follows:

(a) This Contract and all documents executed by Buyer that are to be delivered
to Seller at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Buyer.  This Contract and such documents
are, or at the Closing will be, legal, valid, and binding obligations of Buyer,
and do not, and, at the time of Closing will not, violate any provisions of any
agreement or judicial order to which Buyer is a party or to which it is subject.

(b) There are no proceedings pending or, to Buyer’s knowledge, threatened
against him in any court or before any governmental authority or any tribunal
which, if adversely determined, would have a material adverse effect on his
ability to purchase the Property or to carry out his obligations under this
Contract.

(c) Buyer shall indemnify and defend Seller against and hold Seller harmless
from any and all losses, costs, damages, liabilities and expenses (including,
without limitation, reasonable counsel fees) arising out of any breach by Buyer
of his representations and warranties hereunder.

(d) Buyer is in compliance with the Orders.

ARTICLE 12. OPERATIONS

12.1 Operational Covenants

(a) Between the date hereof and the Closing, Seller agrees hereby that it will
maintain and rent the Property in its customary manner in accordance with
practices currently in effect.  Seller agrees not to enter into any Leases of
greater than twenty-four months (unless so required by law). 

13

8457297.7

--------------------------------------------------------------------------------

 



Until the Closing Date, Seller shall maintain insurance on the Premises as
currently insured.  Seller agrees to apply or cause to be applied any of the
security deposits under the Leases only in the ordinary course of business
consistent with Seller’s past practices.

(b) Seller shall not remove any material item of the Personal Property from the
Premises unless the same is obsolete and is replaced by tangible personal
property of equal or greater utility and value. 

(c) Seller shall not without the prior written consent of Buyer, which consent
shall not be unreasonably withheld, enter into any contract (but excluding
leases entered into in the ordinary course of business) which could bind Buyer
or the Property after the Closing unless the same may be canceled on thirty (30)
days’ notice at no cost.  Failure of Buyer to respond within three (3) business
days of written request from Seller for consent shall be deemed consent by
Buyer.

(d) Seller will give Buyer prompt notice of the commencement prior to Closing of
any litigation affecting the Property that would impair Seller’s right to sell
the Property or be binding upon Buyer.

(e) All of Seller’s and Seller’s manager’s on-site employees shall have their
employment at the Property terminated as of the Closing Date.

(f) Seller will not voluntarily create any lien or encumbrance to attach to the
Property.

12.2 Operating Contracts

(a) Not later than seven (7) business days after the date hereof, Buyer shall
give Seller notice specifying any operating contracts currently in place at the
Property (excluding any property management agreements, or master agreements
between Seller and the respective vendor that cover the Property and other
properties of Seller and its affiliates) which Buyer elects to assume (the
“Operating Contracts”), if any.   

(b) Buyer shall assume all of the Operating Contracts and the Assumed Contracts.

(c) If any assignment of an Operating Contract requires the consent of the
vendor and Seller is unable to obtain the required consent, then the Operating
Contract shall be terminated by Seller at its expense.

(d)Seller has executed a contract with Pisapia Electric (the “Construction
Contract”) for certain electrical work to be performed on the Property (the
“Work”) in the amount of $29,400.00.  In the event that the Work is not
completed prior to the Closing Date, Seller shall assign the Construction
Contract to Buyer and shall Buyer shall receive a credit against the Purchase
Price for the cost of the portion of the Work that remains and has yet to be
paid for, based on a statement from the contractor.  After the Closing, Seller
shall not have any liability or obligation whatsoever with respect to the Work.

(e)Buyer acknowledges that Seller is required to record a covenant obligating
the Buyer and any successor in title to maintain the tribute located on the
Property to the family that was responsible for the original development of the
Property (the “Tribute”).  The Tribute is reflected in the Deed as well as in
the Maintenance Covenant attached hereto as Exhibit L, which shall be recorded
at the Closing.

14

8457297.7

--------------------------------------------------------------------------------

 



ARTICLE 13. CLOSING ADJUSTMENTS AND COSTS

13.1 Adjustments and Pro-rated Items

(a) General.  Except as otherwise expressly set forth in this Article 13, all
items of income and expense at the Property that are customarily prorated,
including real estate taxes, personal property taxes and assessments, utility
bills, rents and other income, operating expenses, and Operating Contract
payments (under Operating Contracts assumed by Buyer), shall be prorated through
escrow with all items of income and expense allocated (i) to Seller for the
period up to the Closing Date, and (ii) to Buyer for the period from and after
the Closing Date.

(b) Real Estate Taxes and Special Assessments.  If Closing occurs before the
current year's tax or assessment bills are available, an estimated proration
shall be made on the most recent assessed value and the current tax or
assessment rates.  Within thirty (30) days after receipt of the current year’s
tax or assessment bill, Buyer shall deliver a copy to Seller and Buyer shall
refund to Seller any amount overpaid by Seller or Seller shall pay to Buyer the
amount of any deficiency in the proration.  If an estimated proration was made,
the provisions of this subsection 13.1(b) shall survive the Closing Date for a
period of thirty (30) days following issuance of the current year’s tax or
assessment bill.  

(c) Utilities.

(i) Seller shall terminate all utility accounts in its name as of the Closing
Date.  Any deposits in connection with such utility accounts shall be released
to Seller and shall not be assigned to Buyer at Closing.  Buyer shall arrange to
have all necessary utility accounts opened and deposits made in Buyer’s name as
of the Closing Date.  To the extent utilities are in the name of any tenant,
Buyer shall notify the utility providers that, as of the Closing Date, upon the
termination of any utilities in the name of any tenant, the utility service
shall revert to Buyer and Seller shall have no liability therefor.

(d) Uncollected Rents.

(i) Any amounts characterized as rents or additional rents under the Leases,
including any charges or fees charged to tenants, that have accrued but remain
uncollected by Seller as of the Closing Date (the “Uncollected Rents”) shall not
be prorated.  For a period of twelve (12) months following the Closing Date,
Buyer agrees to bill tenants of the Property for the Uncollected Rents and the
Uncollected Utilities (collectively, the “Uncollected Receivables”) and to take
any additional actions reasonably requested by Seller to collect the Uncollected
Receivables, but Buyer shall not be obligated to (i) incur any out‑of‑pocket
third party expense in connection with such actions (unless Seller has agreed to
reimburse the same), or (ii) take any action to terminate a tenancy.

(ii) If and only if a tenant is current in the payment of all rents accruing
from and after the Closing Date, Buyer shall pay to Seller the Uncollected
Receivables as and when collected by Buyer.  Seller reserves the right to bring
suit against tenants of the Property to collect Uncollected Receivables owed to
Seller, but Seller shall not, subsequent to Closing, bring suit for possession
of the premises occupied by such tenants.

(iii) Buyer’s obligation to bill and collect Uncollected Receivables under
subsections 13.1(c) and 13.1(d) shall survive for a period of twelve (12) months
following the Closing Date.

15

8457297.7

--------------------------------------------------------------------------------

 



(e) Operating Expenses.  All operating expenses of the Property, including the
cost of licenses, permits, and association fees, if any, shall be prorated. 

(f) Brokerage Commissions.  On the Closing Date, Seller shall give Buyer a
credit for any unpaid obligations for brokerage commissions or finders’ fees
incurred in connection with any Lease pursuant to which the tenant has commenced
occupancy prior to the Closing Date.

(g) Insurance Premiums.  Insurance premiums shall not be prorated.  Neither
insurance policies nor, except as contemplated in Article 5, any claims or
amounts payable under insurance policies will be assigned to Buyer.  Seller
shall be entitled to all refunds of any premiums for insurance policies
maintained by Seller with respect to the Property.

(h) Non-refundable Deposits.  Non-refundable fees or deposits, including pet
deposits, amenity fees, pet fees, application fees, or parking fees, paid by
tenants to Seller prior to the Closing Date shall not be prorated.  Buyer shall
receive a credit for all Security Deposits, together with accrued interest as
required by the Leases or by law. 

13.2 True-Up

On or prior to the ninetieth (90th) day following the Closing Date (the
“Re-Adjustment Deadline”), Seller and Buyer shall make a one-time readjustment,
if necessary, to the proration of income and expenses at Closing in accordance
with Section 13.1.  To facilitate such readjustment, Buyer shall provide to
Seller updated operating statements (including an updated rent roll and accounts
receivable roll-up from the Closing Date to the date of such readjustment) for
the Property not less than five (5) business days prior to the Re-Adjustment
Deadline.    Except as otherwise specified, the provisions of Section 13.1 and
13.2 shall survive the Closing until the later of the Re-Adjustment Deadline, or
the date that Buyer and Seller complete the readjustment pursuant to this
Section 13.2.  

 

13.3 Closing Costs

Except as hereinafter specifically provided, Seller and Buyer shall allocate all
closing costs between them in accordance with standard practice in the local
jurisdiction in which the Property is located.  Each of Seller and Buyer shall
be responsible for preparing such documents as it is obligated to deliver
pursuant to Article 5 hereof and for its or his own legal expenses.  Seller and
Buyer agree to allocate closing costs as follows:

(i)Transfer taxes shall be paid by Seller.

 

(ii)Buyer shall pay the premium for Buyer’s Title Policy. 

 

(iii)Expenses for the Survey shall be paid by Seller and the costs of any
updates to the same shall be paid by Buyer.

 

(iv)The cost of preparation and recordation of any releases and termination
statements required to clear title to the Property shall be paid by Seller.

 

(v)The cost of recordation of the Deed shall be paid by Buyer.

 

(vi)Escrow charges, if any, shall be shared equally by Seller and Buyer.

 

16

8457297.7

--------------------------------------------------------------------------------

 



13.4 Closing Statement

The Closing Statement shall be prepared by Escrow Agent at the Closing and shall
set forth the manner of computation of the closing adjustments and costs.

 

ARTICLE 14. BROKER

14.1 Indemnity

Each party represents hereby to the other that it dealt with no broker in the
consummation of this Contract except for NAI Hunneman Commercial (“Broker”), and
each party indemnifies the other from any claim arising from the breach of such
representation by the indemnifying party.  This indemnity shall survive Closing.

14.2 Payment of Commission

Any commission due  Broker shall be paid by Seller, through the Escrow upon the
Closing, as provided in a separate agreement between Seller and Broker, and
Escrow Agent shall obtain and provide to Buyer and Seller a receipt from Broker
at Closing.

ARTICLE 15. MISCELLANEOUS PROVISIONS

15.1 Recording

It is agreed hereby that this Contract shall not be filed for recording with any
governmental body.

15.2 Notice

Any notice, consent or approval required or permitted to be given under this
Contract shall be in writing and shall be deemed to have been given upon (i)
hand delivery, (ii) one business day after being deposited with Federal Express
or another reliable overnight courier service for next day deliver, (iii) upon
facsimile or e-mail  transmission (except that if the date of such transmission
is not a business day, then such notice shall be deemed to be given on the first
business day following such transmission), or (iv) two business days after being
deposited in the United States mail, registered or certified mail, postage
prepaid, return receipt required, and addressed as follows:

To Seller:c/o AvalonBay Communities, Inc.
Attention:  Patrick Gniadek, Vice President, Investments
AvalonBay Communities, Inc.
Ballston Tower
671 N. Glebe Road, Suite 800
Arlington, Virginia 22203
Fax: 703-329-1459
Email:  pat_gniadek@avalonbay.com

With copies to:c/o AvalonBay Communities, Inc.
Attention:  Legal Department
Ballston Tower
671 N. Glebe Road, Suite 800
Arlington, Virginia 22203
Fax:  (703) 329-4830
Email: brian_lerman@avalonbay.com 

and to:Goulston & Storrs
400 Atlantic Avenue
Boston, Massachusetts  02110
Attention:  Steven Schwartz, Esq.
Fax:  (617) 574-4112
Email: sschwartz@goulstonstorrs.com

 

To Buyer:Residences at Captain Parker, LLC
39 Brighton Avenue
Boston, MA  02134
Fax No.: (617)  780-0039
Email:  cvaleri@thehamiltoncompany.com
Attention: Carl Valeri

With a copy to:Saul Ewing LLP
131 Dartmouth Street, Suite 501

Boston, MA  02116
Fax No.: (617) 912-0920
Email:  smichael@saul.com
Attention:  Sally E. Michael
 

To Escrow Agent:Commonwealth Land /Chicago Title

265 Franklin Street, 8th Floor

Boston, MA  02110

Fax:  _______________________

Attention:  Philip Tanner

e-mail:  _______________________

 

or such other address as either party may from time to time specify in writing
to the other.

15.3 Captions

The captions in this Contract are inserted only for the purpose of convenient
reference and in no way define, limit or prescribe the scope or intent of this
Contract or any part hereof.

15.4 Successors and Assigns

(a) This Contract shall be binding upon the parties hereto and their respective
successors and assigns.

(b) Subject to Buyer’s right to assign this Contract, without first obtaining
the prior written approval of Seller to an affiliate of Buyer, in which case
Buyer shall remain up to the Closing fully liable hereunder but upon providing
Buyer with notice of such assignment to such affiliate no later than five (5)
business days prior to the Closing), Buyer may not assign this Contract nor any
of the rights or benefits thereof including, without limitation, the benefit of
the representations and warranties

17

8457297.7

--------------------------------------------------------------------------------

 



contained in Article 11 hereof, to any third party either before or after the
Closing without the written consent of Seller which may be given or withheld in
Seller’s sole discretion, and any such unauthorized attempted assignment shall
be null and void.  As used herein, an affiliate is a person or entity controlled
by, under common control with, or controlling another person or entity.

15.5 Governing Law

The laws of the state, commonwealth, or federal district in which the Property
is located (the “State”) shall govern the validity, construction, enforcement
and interpretation of this Contract.

15.6 Multiple Counterparts

This Contract may be executed in any number of identical counterparts.  If so
executed, each of such counterparts shall constitute this Contract.  In proving
this Contract, it shall not be necessary to produce or account for more than one
such counterpart. This Contract may be executed by facsimile signatures or
electronic delivery of signatures which shall be binding on the parties
hereto.  The parties agree to deliver original signatures as soon as reasonably
practical thereafter.

15.7 Entire Agreement

The parties understand and agree that their entire agreement is contained herein
and that no warranties, guarantees, statements, or representations shall be
valid or binding on a party unless set forth in this Contract.  It is further
understood and agreed that all prior understandings and agreements heretofore
had between the parties are merged in this Contract which alone fully and
completely expresses their agreement and that the same is entered into after
full investigation, neither party relying on any statement or representation not
embodied in this Contract.  This Contract may be changed, modified, altered or
terminated only by a written agreement signed by the parties hereto.

15.8 Post Closing Obligations

After the Closing, Seller and Buyer shall cooperate with one another at
reasonable times and on reasonable conditions and shall execute and deliver such
instruments and documents as may be necessary in order fully to carry out the
intent and purposes of the transactions contemplated hereby.  Except for such
instruments and documents as the parties were originally obligated to deliver by
the terms of this Contract, such cooperation shall be without additional cost or
liability.  The provisions of this section shall survive the Closing and
delivery of the Deed.

15.9 Waiver of Jury Trial

EACH OF SELLER AND BUYER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
THE RIGHT EITHER OR BOTH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
CONTRACT OR ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF EITHER PARTY.

15.10 Additional Offers

Seller shall not negotiate with, accept “back up” offers from, or enter into a
binding or non-binding agreement with, any other party with respect to the
purchase and sale of the Property.

18

8457297.7

--------------------------------------------------------------------------------

 



15.11 Like-Kind Exchange

Each party agrees to cooperate reasonably with the other party in effecting an
exchange transaction which includes the Property pursuant to Section 1031 of the
United States Internal Revenue Code, provided that any exchange initiated by
either party shall be at such party’s sole cost and expense, nor delay the
Closing.  In addition, the initiating party shall indemnify and hold the other
party harmless from any and all cost, expense or liability incurred solely as a
result of the other party accommodating such tax deferred exchange.  The
provisions of this paragraph shall survive the Closing indefinitely.

15.12 Time of the Essence

Time is of the essence of this Contract.  As used in this Contract, the term
“business day” shall mean any day other than a Saturday, Sunday or recognized
federal holiday or a recognized state holiday of the State.  If the last date
for performance by either party under this Agreement occurs on a day which is
not a business day, then the last date for such performance shall be extended to
the next occurring business day.

15.13 Attorneys’ Fees.    

In the event of any controversy, claim or dispute between the parties affecting
or relating to the subject matter or performance of this Contract, the
prevailing party shall be entitled to recover from the nonprevailing party all
of its or his reasonable expenses, including reasonable attorneys’ and
accountants’ fees.

ARTICLE 16. CONFIDENTIALITY

Buyer agrees to hold all materials and information related to the Property and
this transaction, including the existence and terms of this Contract, whether
received from Seller, third parties, or generated by Buyer, in the strictest
confidence and not disclose the same to any third parties; provided, however,
Buyer may disclose such information for use only in connection with evaluating
this transaction to his employees, consultants, attorneys, potential investors,
potential lenders and their advisors, representatives and agents so long as such
persons are informed by Buyer of the confidential nature of such information and
are directed by Buyer to treat such information confidentially.  If this
Contract is terminated prior to the Closing Date, all such confidences shall
continue to be maintained.  In the event this Contract is terminated,  Buyer and
his employees, consultants, advisors, attorneys, and agents shall deliver to the
Seller, upon request, all documents and other materials, and all copies thereof,
obtained from Seller or its agents in connection with this Contract.  By
execution of this Contract, Escrow Agent hereby agrees to maintain the existence
of this Contract and the nature and details of the transaction contemplated
hereby in confidence, unless Escrow Agent is required by law to disclose some or
all of such information.

ARTICLE 17. DUTIES AND RESPONSIBILITIES OF ESCROW AGENT

17.1 Application of Deposit

Escrow Agent shall deliver the Deposit to Seller or Buyer promptly after
receiving a joint written notice from Seller and Buyer directing the
disbursement of the same, such disbursement to be made in accordance with such
direction.  If Escrow Agent receives written notice from Buyer or Seller that
the party giving such notice is entitled to the Deposit, which notice shall
describe with reasonable specificity the reasons for such entitlement, then
Escrow Agent shall (i) promptly give notice to the other party of  Escrow
Agent’s receipt of such notice enclosing a copy of such notice and (ii) subject
to the provisions of

19

8457297.7

--------------------------------------------------------------------------------

 



the following section, on the tenth (10th) business day after the giving of the
notice referred to in clause (i) above, deliver the Deposit to the party
claiming the right to receive it. 

17.2 Dispute

If Escrow Agent shall be uncertain as to its duties or actions hereunder or
shall receive instructions or a notice from Buyer or Seller which are in
conflict with instructions or a notice from the other party or which, in the
reasonable opinion of Escrow Agent, are in conflict with any of the provisions
of this Contract, it shall not disburse the Deposit and shall take any of the
following courses of action:

(a) Hold the Deposit (and any other documents received by Escrow Agent) as
provided in this Contract and decline to take any further action until Escrow
Agent receives a joint written direction from Buyer and Seller or any final,
non-appealable order or judgment of a court of competent jurisdiction directing
the disbursement of the Deposit (and, if applicable such other documents), in
which case Escrow Agent shall then disburse the Deposit (and, if applicable,
such other documents) in accordance with such direction;

(b) In the event of litigation between Buyer and Seller, Escrow Agent may
deliver the Deposit (and any other documents received by Escrow Agent) to the
clerk of any court in which such litigation is pending; or

(c) Escrow Agent may deliver the Deposit (and any other documents received by
Escrow Agent) to a court of competent jurisdiction and therein commence an
action for interpleader, the cost thereof to Escrow Agent to be borne by
whichever of Buyer or Seller does not prevail in the litigation.

17.3 Liability; Miscellaneous

(a) Escrow Agent shall not be liable for any action taken or omitted in good
faith and believed by it to be authorized or within the rights or powers
conferred upon it by this Contract and it may rely, and shall be protected in
acting or refraining from acting in reliance upon an opinion of counsel and upon
any directions, instructions, notice, certificate, instrument, request, paper or
other documents believed by it to be genuine and to have been made, sent, signed
or presented by the proper party or parties.  In no event shall Escrow Agent’s
liability hereunder exceed the aggregate amount of the Deposit.  Escrow Agent
shall be under no obligation to take any legal action in connection with the
Deposit or this Contract or to appear in, prosecute or defend any action or
legal proceedings which would or might, in its sole opinion, involve it in cost,
expense, loss or liability unless, in advance, and as often as reasonably
required by it, Escrow Agent shall be furnished with such security and indemnity
as it finds reasonably satisfactory against all such cost, expense, loss or
liability.  Notwithstanding any other provision of this Contract, Buyer and
Seller jointly indemnify and hold harmless Escrow Agent against any loss,
claims, liabilities, actions, suits or proceedings at law or in equity, or other
expenses incurred without bad faith on its part and arising out of or in
connection with its services under the terms of this Contract, including,
without limitation, attorneys’ fees and the cost and expense of defending itself
against any claim of liability. 

(b) Escrow Agent shall not be bound by any modification of this Contract
affecting Escrow Agent’s duties hereunder unless the same is in writing and
signed by Buyer, Seller and Escrow Agent.  From time to time on or after the
date hereof, Buyer and Seller shall deliver or cause to be delivered to Escrow
Agent such further documents and instruments that fall due, or cause to be done
such further acts as Escrow Agent may reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of

20

8457297.7

--------------------------------------------------------------------------------

 



this Contract, to evidence compliance with this Contract or to assure itself
that it is protected in acting hereunder.

(c) Unless otherwise agreed in writing by Buyer and Seller, Escrow Agent shall
serve hereunder without fee for its services as escrow agent, but shall be
entitled to reimbursement for expenses incurred hereunder, which expenses shall
be paid and borne equally by Buyer and Seller, unless such expenses are
associated with litigation between Buyer and Seller, in which event they shall
be borne by the party that does not prevail in the litigation.  Escrow Agent
agrees that it will not seek reimbursement for the services of its employees or
partners, but only for its actual and reasonably incurred out of pocket
expenses.

(d)Buyer and Seller hereby agree that Escrow Agent may rely on facsimile and/or
electronic transmissions of instructions made, sent, signed or presented by or
on behalf of Buyer and/or Seller.

(e)Escrow Agent shall not be required to invest or disburse any funds that are
not collected funds.  Without limitation, Escrow Agent shall not be liable for
any loss or impairment of funds deposited in escrow in the course of collection
or while on deposit with a financial institution resulting from failure,
insolvency or suspension of such financial institution.

IN WITNESS WHEREOF, the parties hereto have executed this Contract as of the day
and date first written above.

SELLER:

 

AVALON II MASSACHUSETTS VALUE I, L.P.,

a  Delaware limited partnership

 

By:AvalonBay Fund II Subsidiary GP, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Value Added Fund II, L.P.,

a  Delaware limited partnership

its Sole Member

 

By:AvalonBay Capital Management II, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Communities, Inc.,

a  Maryland corporation,

its Sole Member

 

By:

Name:

Title:



 

 

BUYER:     RESIDENCES AT CAPTAIN PARKER, LLC

 

 

 

By:___________________________

     Harold Brown, Manager

 

ESCROW AGENT:

COMMONWEALTH LAND/CHICAGO TITLE

 

 

By:_______________________________

Name:    Philip Tanner

Title:

 

 



21

8457297.7

--------------------------------------------------------------------------------

 



EXHIBIT A

DESCRIPTION OF REAL PROPERTY

Lot 14 as more particularly described as follows: 

Picture 1 [nen20151231ex1017571ed001.jpg]

 



A-1

8457297.7

--------------------------------------------------------------------------------

 



EXHIBIT B

PERSONAL PROPERTY INVENTORY

Picture 2 [nen20151231ex1017571ed002.jpg]



B-1

8457297.7

--------------------------------------------------------------------------------

 



Picture 3 [nen20151231ex1017571ed003.jpg]

Picture 4 [nen20151231ex1017571ed004.jpg]

 



B-2

8457297.7

--------------------------------------------------------------------------------

 



EXHIBIT C

RENT ROLL

Picture 5 [nen20151231ex1017571ed005.jpg]

Picture 6 [nen20151231ex1017571ed006.jpg]



C-1

8457297.7

--------------------------------------------------------------------------------

 



Picture 7 [nen20151231ex1017571ed007.jpg]

Picture 8 [nen20151231ex1017571ed008.jpg]

 



B-2

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT D

FORM OF DEED

QUITCLAIM DEED

 

AVALON II MASSACHUSETTS VALUE I, L.P., a Delaware limited partnership, having an
address of Ballston Tower, 671 N. Glebe Road, Suite 800, Arlington, Virginia
22203 (“Grantor”) for consideration paid and in full consideration of
_________________________ Dollars ($_______________)  grants to
_____________________________________, a _____________, with an address of

____________________________ ("Grantee"), with QUITCLAIM COVENANTS, those
certain parcels of land with the buildings thereon situated in Lexington,
Middlesex County, Massachusetts, more particularly described in Exhibit A
attached hereto and made a part hereof (the "Property").

 

The Property currently includes a tribute to members of the family that owned
the beneficial interests in the entities that originally constructed and
operated the improvements on the Premises, in the location and as shown on the
sketch plan attached hereto as Exhibit B (the “Tropeano Family Tribute”).  The
Property is being conveyed subject to the obligation that Grantee and its
successors and assigns shall maintain the Tropeano Family Tribute in good
condition and repair and in compliance with applicable law for so long as the
Property is used for multi-family residential purposes, as set forth on the
instrument recorded herewith.

 

The Property is conveyed subject to, and with the benefit of, all matters of
record to the extent the same are in force and applicable.

 

For Grantor's title see deed filed with the Middlesex County South Registry
District of the Land Court as Document No. 1572274. See also Certificate of
Title No. 249627.

 

WITNESS the execution hereof under seal as of the _____ day of __________, 2015.

 

AVALON II MASSACHUSETTS VALUE I, L.P.,

a  Delaware limited partnership

 

By:AvalonBay Fund II Subsidiary GP, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Value Added Fund II, L.P.,

a  Delaware limited partnership

its Sole Member

 

By:AvalonBay Capital Management II, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Communities, Inc.,

a  Maryland corporation,

its Sole Member

 

By:

Name:

Title:

 

State of Virginia

County of Suffolk

On this ____ day of ____________, 2015, before me the undersigned Notary Public,
personally appeared ________________ the ________________ of AvalonBay
Communities, Inc., a Maryland corporation, in its capacity as sole member of
AvalonBay Capital Management II, LLC, a Delaware limited liability company, as
the sole member of AvalonBay Value Added Fund II, L.P., a Delaware limited
partnership, as the sole member of AvalonBay Fund II Subsidiary GP, LLC, a
Delaware limited liability company, as the general partner of Avalon II
Massachusetts Value I, L.P., a Delaware limited partnership, and proved to me
through satisfactory evidence of identification, which was ___________________,
to be the person whose name is signed on the preceding or attached documents,
and acknowledged to me that ____________________ signed it voluntarily for its
stated purposes in his capacity as aforesaid.

 



Notary Public

My Commission expires:

 

[Affix Official Notarial Seal]

 

 



D-1

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description

 

 



 

D-2

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT E

BILL OF SALE

[_________________] (“Seller”), for and in consideration of the sum of ten
dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, does hereby bargain, sell, grant,
transfer, assign, and convey to __________________________, a
___________________ (“Buyer”), its successors and assigns, for its and their own
use and benefit, forever, any and all personal property owned by Seller and now
at, in or upon or used in connection with the premises known as “____________”,
located in the Town of __________, County of _________, and the State of
___________, and more particularly described in Exhibit A attached hereto (the
“Premises”).  Said personal property to include the following:

All items of personal property owned by Seller and located on the Premises or
used in connection with the ownership or operation of the Premises, described in
Exhibit B attached hereto and incorporated herein by reference, including,
without implied limitation, whether or not listed on Exhibit B, all furniture,
fixtures, equipment, machines, apparatus, appliances, supplies and personal
property of every nature and description and all replacements thereof, but
expressly excluding (a) items of personal property owned by Seller and used in
connection with the Property as part of Seller’s integrated systems of
ownership, management and/or operations of apartment projects, such as, by way
of example and without limitation, the computer software for the key track
system, computer and phone systems and software, corporate licenses, and
management and financial reporting systems and software, (b) utility deposits,
(c) non-refundable and non-recurring deposits and (d) lump sum payments
previously made under any contracts or leases.

Seller makes no warranty, express or implied, as to the condition of the
personal property or its merchantability of fitness for any particular
purpose.  By its acceptance of this Bill of Sale, Buyer acknowledges that it has
fully inspected the personal property and Buyer accepts the same in its present
use and “as is condition”.

Seller does hereby agree to warrant and defend title to said personal property
other than the Trade Name and intangible property unto Buyer, its successors and
assigns.

AVALON II MASSACHUSETTS VALUE I, L.P.,

a  Delaware limited partnership

 

By:AvalonBay Fund II Subsidiary GP, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Value Added Fund II, L.P.,

a  Delaware limited partnership

its Sole Member

 

By:AvalonBay Capital Management II, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Communities, Inc.,

a  Maryland corporation,

its Sole Member

 

By:

Name:

Title:



Date:  __________________, 2015

 



E-1

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT F

ASSIGNMENT AND ASSUMPTION AGREEMENT (RE: LEASES)

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made as of this _____ day of
_______________, 201_, by and between _________________________, a
___________  (“Assignor”) and _________________________, a ___________
(“Assignee”).

Assignee has this date purchased from Assignor certain real property (the
“Premises”), known as “___________” in Town of ___________, County of
___________, and the State of _________, all more particularly described on
Exhibit A attached hereto made a part hereof, and

WHEREAS, under the terms and conditions of the Purchase and Sale Contract
pursuant to which the Premises were purchased, it was contemplated that Assignor
and Assignee would enter into this Assignment;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:

1.Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor, if any, in and to the following described property:

(a)All leases, subleases and other occupancy agreements relating to or affecting
the Premises, together with all guarantees of obligations of tenants and other
parties under such leases and agreements, said leases and other agreements being
more fully described in Exhibit B attached hereto and hereby made a part hereof
(all together, the “Leases”); and

(b)The current outstanding balance of all security deposits, key deposits, pet
deposits, and prepaid rents, together with all interest accrued thereon if
payable under the Leases or applicable law, as more fully described on Exhibit C
hereto but excluding any non-refundable deposits (collectively, the “Security
Deposits”).

TO HAVE AND TO HOLD all of the foregoing unto the Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.

2.Assignee hereby accepts the foregoing assignment of the Leases and Security
Deposits and does hereby covenant that with respect thereto that Assignee hereby
assumes all the duties and obligations of Assignor accruing from and after the
date hereof under the Leases and with respect to the Security Deposits.

3.This Agreement and the obligations of the parties hereunder shall survive the
closing of the transactions referred to in the Purchase and Sale Contract, shall
be binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of ____________ and may not
be modified or amended except by written agreement signed by both parties.

IN WITNESS WHEREOF, the parties have executed this agreement under seal on the
day and year first above written.



F-1

8457297.7

--------------------------------------------------------------------------------

 

 

ASSIGNEEASSIGNOR

 



AVALON II MASSACHUSETTS VALUE I, L.P.,

a  Delaware limited partnership

 

By:AvalonBay Fund II Subsidiary GP, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Value Added Fund II, L.P.,

a  Delaware limited partnership

its Sole Member

 

By:AvalonBay Capital Management II, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Communities, Inc.,

a  Maryland corporation,

its Sole Member

 

By:

Name:

Title:



 



F-2

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT G

ASSIGNMENT AND ASSUMPTION AGREEMENT (RE: CONTRACTS)

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT is made as of this _____ day of
_______________, 201_, by and between ________________________, a
________________________  (“Assignor”) and ________________________, a
________________________ (“Assignee”).

WITNESSETH:

WHEREAS, Assignee has this date purchased from Assignor certain real property
(the “Premises”), known as “____________” in Town of ___________, County of
_____________, and the State of ____________ all more particularly described on
Exhibit A attached hereto made a part hereof, and

WHEREAS, under the terms and conditions of the Purchase and Sale Contract
pursuant to which the Premises were purchased, it was contemplated that Assignor
and Assignee would enter into this Assignment;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto do
hereby agree as follows:

1.Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor, if any, in and to the following described property:

(a)All those certain service, supply and maintenance agreements, equipment
leases and other contracts with respect to or affecting the Premises which Buyer
has elected to assume pursuant to the Purchase and Sale Contract for the
Premises, all as specifically listed on Schedule “Contracts” attached hereto and
made a part hereof (collectively, the “Contracts”);

(b)Any and all rights to the name “___________” (“Name”).

TO HAVE AND TO HOLD all of the foregoing unto the Assignee, its successors and
assigns, from and after the date hereof, subject to the terms, covenants,
conditions and provisions contained herein.

2.Assignee hereby accepts the foregoing assignment of the Contracts and Name and
does hereby covenant that with respect thereto Assignee hereby assumes all the
duties and obligations of Assignor accruing from and after the date hereof under
the Contracts.

3.This Agreement and the obligations of the parties hereunder shall survive the
closing of the transactions referred to in the Purchase and Sale Contract, shall
be binding upon and inure to the benefit of the parties hereto, their respective
legal representatives, successors and assigns and shall be governed by and
construed in accordance with the laws of the State of _________ and may not be
modified or amended except by written agreement signed by both parties.

IN WITNESS WHEREOF, the parties have executed this agreement on the day and year
first above written.

ASSIGNEEASSIGNOR

 



AVALON II MASSACHUSETTS VALUE I, L.P.,

a  Delaware limited partnership

 

By:AvalonBay Fund II Subsidiary GP, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Value Added Fund II, L.P.,

a  Delaware limited partnership

its Sole Member

 

By:AvalonBay Capital Management II, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Communities, Inc.,

a  Maryland corporation,

its Sole Member

 

By:

Name:

Title:



 



G-1

8457297.7

--------------------------------------------------------------------------------

 

 

SCHEDULE “CONTRACTS”

 



G-2

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT H

CERTIFICATION OF NON-FOREIGN STATUS

ENTITY TRANSFEROR

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign
person.  For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity.  To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by [__________________]
(“Transferor”), the undersigned hereby certifies the following on behalf of
Transferor:

1.Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2.Transferor is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) [or
Transferor is a disregarded entity and _______ is its sole member];

3.Transferor’s U.S. employer identification number is _________________; and

4.Transferor’s office address is
__________________________________________________.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification,
and to the best of my knowledge and belief it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Transferor.

Date:  _____________________

___________________,  

a _____________

 

By: ___________________________

Name:

Title:

 



H-1

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT I

Services Agreement with Comcast of Massachusetts III Inc. dated February 28,
2013. 

MDU Broadband Services Agreement with RCB-BecoCom, LLC dated July 1, 2014.  

 



I-1

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT J

SCHEDULE OF LITIGATION

 

None.



J-1

8457297.7

--------------------------------------------------------------------------------

 

 

EXHIBIT K

TITLE COMMITMENT



2

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 9 [nen20151231ex1017571ed009.jpg]



3

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 10 [nen20151231ex1017571ed010.jpg]



4

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 11 [nen20151231ex1017571ed011.jpg]



5

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 12 [nen20151231ex1017571ed001.jpg]



6

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 13 [nen20151231ex1017571ed012.jpg]



7

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 14 [nen20151231ex1017571ed013.jpg]



8

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 15 [nen20151231ex1017571ed014.jpg]



9

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 16 [nen20151231ex1017571ed015.jpg]



10

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 17 [nen20151231ex1017571ed016.jpg]



11

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 18 [nen20151231ex1017571ed017.jpg]



12

8457297.7

 

--------------------------------------------------------------------------------

 

 

Picture 19 [nen20151231ex1017571ed018.jpg]



13

8457297.7

 

--------------------------------------------------------------------------------

 

 

EXHIBIT L

 

COVENANT FOR MAINTENANCE

 

 

WHEREAS,  AVALON II MASSACHUSETTS VALUE I, L.P., a Delaware limited partnership,
having an address of Ballston Tower, 671 N. Glebe Road, Suite 800, Arlington,
Virginia (“Owner”) is the owner of certain property in the Town of Lexington,
County of Middlesex, Commonwealth of Massachusetts more particularly described
on Exhibit A annexed hereto (the “Premises”);

 

WHEREAS, Owner has constructed on the Premises a tribute to members of the
family that owned the beneficial interests in the entities that originally
constructed and operated the improvements on the Premises (the “Tropeano Family
Tribute”);

 

WHEREAS, the Tropeano Family Tribute is shown on the Plan attached as Exhibit B
annexed hereto; and

 

WHEREAS, the Owner wishes to ensure that the Tropeano Family Tribute is
maintained on the Property in accordance with the terms of this Covenant for
Maintenance (this “Covenant”);

 

NOW, THEREFORE, the Owner hereby covenants as follows:

 

(1)For the maximum period allowed by law, but in no event longer than 60 years
from the date hereof, and only for so long as the Premises are used for
multi-family residential purposes (the “Term”), the Owner shall maintain the
Tropeano Family Tribute in good condition and repair and in compliance with
applicable law.  In addition, for the Term, the Owner shall include the name
“Captain Parker” within any names given to the Property.  The foregoing
obligations are for the benefit of, and may be enforced by, Charlene Tropeano
Dorman, her children Bianca Dorman Humphries, Lydia Dorman Smith and Todd
Dorman, and their heirs.

 

(2)Any owner of the Premises shall have liability under this Covenant solely for
events that occur during the period of time it owns the Premises.

 

(3)The terms hereof shall run with the Premises, and be binding upon the Owner
and its successors in interest, grantees and assigns for Term.

 

For Owner’s title, see Quitclaim Deed dated July 26, 2011, filed with the
Middlesex South District County Registry District of the Land Court as Document
No. 1572274.

 

[Signatures appear on next page]

 

 



14

8457297.7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Owner undersigned has hereto set its duly authorized hand
and seal this ______ day of _____________________, 2015.

 

 

AVALON II MASSACHUSETTS VALUE I, L.P.,

a  Delaware limited partnership



By:AvalonBay Fund II Subsidiary GP, LLC,

a  Delaware limited liability company,

its General Partner

 

By:AvalonBay Value Added Fund II, L.P.,

a  Delaware limited partnership

its Sole Member

 

By:AvalonBay Capital Management II, LLC, a Delaware limited liability company,
its General Partner

 

By:AvalonBay Communities, Inc., a Maryland corporation, its Sole Member

 

By:_____________________Name:  Patrick J. Gniadek

Title: 





15

8457297.7

 

--------------------------------------------------------------------------------

 

 

 

 



 

State of Virginia

County of Suffolk

 

On this ____ day of ____________, 2015, before me the undersigned Notary Public,
personally appeared ________________ the ________________ of AvalonBay
Communities, Inc., in its capacity as xxxxxxx, and proved to me through
satisfactory evidence of identification, which was ___________________, to be
the person whose name is signed on the preceding or attached documents, and
acknowledged to me that ____________________ signed it voluntarily for its
stated purposes.

 



____________________________Notary Public

My Commission expires: _________

 

[Affix Official Notarial Seal]

 

 



16

8457297.7

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Property Description

EXHIBIT B

Tropeano Family Tribute

 

 

L-1

8457297.7

--------------------------------------------------------------------------------